Citation Nr: 0307226	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from February 1970 to January 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1999 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied a rating greater than 30 percent for 
hypothyroidism.  

The Board remanded the case to the RO in June 2001 for 
further evidentiary development.  The case has been returned 
to the Board for continuation of appellate review.

FINDING OF FACT

The veteran's hypothyroidism requires continuous medication 
for control; the disorder is not productive of muscular 
weakness, mental disturbance, and weight loss.  


CONCLUSION OF LAW

A rating greater than 30 percent for hypothyroidism is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.119, Diagnostic Code 7903 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records reveal that the veteran was admitted 
to hospitalization in September 1970.  It was determined that 
he had diffuse hyperthyroidism.  He underwent a subtotal 
thyroidectomy.  

Service connection for hypothyroidism was granted effective 
January 1973, and a 10 percent evaluation was assigned.  A 
noncompensable rating was assigned effective January 1977.  A 
10 percent evaluation was assigned effective January 1986.  
The current 30 percent evaluation was assigned effective 
February 1997.

A VA examination for thyroid disease was performed in May 
1999.  The veteran indicated that he had developed Graves' 
disease many years before; subsequently his thyroid was 
removed and he became hypothyroid.  He admitted to earlier 
having Graves' ophthalmopathy, but denied recurrent symptoms 
of eye disease.  He complained of fatigability, depression 
and occasionally "clouding" of his thinking.  He stated 
that his Synthroid had recently been increased.  He denied 
neurologic, cardiovascular, or gastrointestinal symptoms.  He 
did complain of both cold and heat intolerance.  He denied 
constipation.  He reported a 15 pound weight gain in the past 
month.


Clinical inspection disclosed that the pulse rate was 82.  
Blood pressure was 120/74.  There were no eye or vision 
abnormalities.  Muscle strength was good.  There was no 
tremor or evidence of myxedema.  The heart had regular rate 
and rhythm.  No edema was detected.  A laboratory study for 
thyroid stimulating hormone was 10.8, which was elevated.  A 
free T4 thyroid function test was 0.9.  The diagnosis was 
Graves' disease, now with hypothyroidism.  

A hearing was held before a VA hearing officer at the RO in 
August 1999.  In testimony, the veteran stated that he felt a 
lot of mental fatigue and much fluctuating depression.  He 
indicated that he felt moody and had difficulty focusing 
mentally.  He related that he had difficulty "carrying his 
weight" at the workplace because of difficulty thinking and 
because of lack of energy.  He reported that he was missing 
more and more time from work because of thyroid problems.  
He reported that he had muscle aches; that his weight had 
fluctuated from 180 pounds to 260 pounds; and that he 
sometime had blurred vision.  He stated that the dose of his 
thyroid medication had been tripled, yet he continued to lack 
an adequate level of thyroid hormone.  

A statement was received in August 1999 from an employer.  It 
was related that the veteran had been hired in July 1998 for 
his skills in siding and for his leadership abilities.  The 
employer noticed a change about two weeks after the veteran 
had started with the company.  The veteran's mood swings 
became obvious, not only in his work performance, but in his 
interaction with coworkers.  Little things would set him off; 
he argued frequently.  To date, the veteran was still with 
the company.  

VA medical records, dated from July 1998 to November 1999, 
reflect that the veteran was treated for hypothyroidism, 
status post thyroidectomy.  In July 1998, he complained of 
fatigue and intolerance to temperature.  Physical examination 
revealed that the heart had regular rate and rhythm.  There 
was no edema of the extremities.  Deep tendon reflexes 
throughout were 2+ and equal.  In July 1998, laboratory 
testing showed that thyroid stimulating hormone (TSH) was 
elevated at 29.7 uIU/mL (reference range .4 to 4).  In August 
1998, TSH was elevated at 8.4 uIU/mL.  In September 1999, the 
veteran complained of generally feeling lethargic and moody.  
On physical examination, heart rate was regular at 96 beats 
per minute.  No extremity edema was detected.  Popliteal 
reflexes were 2+ bilaterally.  In November 1999, TSH was 
elevated at 10.8 uIU/mL.  



A VA examination for thyroid disease was performed in 
November 1999.  The veteran related that, in the past four to 
five years, he had experienced increasing depression, 
fatigue, moodiness, aching of joints, and muscle pain.  He 
indicated that he had trouble concentrating.  The only 
cardiovascular problem he mentioned was rare episodes of 
irregular heart beat.  He related gastrointestinal symptoms 
to his known hiatus hernia.  He admitted to cold and heat 
intolerance.  He denied constipation.  He stated that his 
weight fluctuated. 

Clinical inspection disclosed that the veteran was 75 inches 
tall and weighed 243 pounds.  Blood pressure was 138/90 and 
pulse was 76 with normal sinus rhythm.  Vision with glasses 
was 20/20 in the right eye, and 20/30 in the left eye.  
Muscle strength was more than adequate.  The examiner 
attributed stiffness of the veteran's knees to joint 
problems, rather than muscle weakness.  There was no evidence 
of myxedema.  The veteran's responses were clear.  He was not 
edematous.  He was not sluggish mentally.  He was currently 
taking Levothyrozine.  The diagnosis was surgical resection 
of the thyroid for Graves' disease with resultant 
hypothyroidism, for which the veteran was taking medication. 

Associated with the record in April 2002 were medical reports 
from the Genesee Count Department of Social Services.  They 
reflect the veteran's treatment from July 1998 to November 
1998 for adjustment disorder with mixed anxiety and depressed 
mood.  The veteran related that he was receiving treatment 
from VA to stabilize symptoms caused by lack of hormones 
which may have affected his mental status.  

VA medical records, dated from July 1998 to April 2002, 
indicate that the veteran was experiencing problems with 
depression.  He indicated that he had been depressed all his 
life, but that depression had become worse since his father's 
death in July 2001.  He also gave a history of significant 
marital discord.  The assessments were depressive disorder, 
bereavement and partner relational problem.



A VA endocrine disorders examination was performed in May 
2002.  The examiner noted that the claims file had been 
reviewed.  It was reported that the veteran took 
Levothyroxine, 0.175 mg per day.  Physical examination 
revealed that blood pressure was 134/80; pulse rate was 71 
beats per minute and regular.  Body weight was 260 pounds.  
This represented a gain of 10 pounds in the last three-month 
period.  The veteran denied changes in his vision, and no 
defects were reported on clinical inspection of the eyes.  
Heart sounds were normal.  Testing of deep tendon reflexes 
did not indicate hypothyroidism.  The diagnoses were 
hypothyroidism, under thyroid replacement; gastroesophageal 
reflux; arthritis of the knees and ankles; and depression, 
anxiety and bipolar cyclothymic disorder.

The physician provided a narrative about the nature and 
extent of the veteran's thyroid disorder.  The examiner's 
narrative, which follows, is based on a review of the 
veteran's history and presenting symptoms, as well as 
clinical findings.  It was noted that the veteran was 
currently attending a community college full-time.  The only 
time he had had lost from school was due to medical 
appointments, about twice a month.  The thyroid condition had 
apparently not affected his studies, as he reported doing 
well at school.  His hypothyroidism was now controlled by 
thyroid replacement medication and his thyroid function tests 
were within normal limits.  The examiner remarked that 
hypothyroidism should not affect the veteran's ability to 
work.  

The examiner continued by noting that, since thyroid 
functions tests were normal, it was not likely that the 
veteran's mental disturbance or muscular weakness were 
attributable to hypothyroidism.  The veteran did not have 
dementia or slowing of thought.  However, he had depression 
as a primary psychiatric disorder.  Currently, the veteran 
was clinically euthyroid and also euthyroid by laboratory 
tests.  Therefore, it was most likely that the psychiatric 
symptoms were due to a primary psychiatric disorder and not 
related to hypothyroidism.  The examiner further observed 
that it was unlikely that the veteran's 10 pound weight gain 
in the last year was due to hypothyroidism, since normal 
thyroid function tests were normal.  Further, the veteran did 
not have any cold intolerance, bradycardia or sleepiness.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA 
and the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in July 2001 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for a VA 
examinations, and they were accorded him.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

A 30 percent rating is warranted for hypothyroidism involving 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating is warranted for hypothyroidism involving 
muscular weakness, mental disturbance, and weight gain.  38 
C.F.R. § 4.119, Diagnostic Code 7903.

During the course of this appeal, the veteran has alleged 
experiencing several manifestations of hypothyroidism-
including depression, "clouding" of thought, mood swings, 
fatigability, cold intolerance, muscular weakness, visual 
defects, and weight gain.  Clinical records reveal that he 
does have a depressive disorder, and a statement from an 
employer indicates that mood swings have an adverse impact 
on the veteran's functioning in the workplace.  However, the 
medical evidence indicates the veteran's depression is 
unrelated to his hypothyroidism, so the depression cannot be 
considered as part and parcel of the service-connected 
disability when rating it.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).  In fact, during the most recent VA examination in 
May 2002, which was conducted for the specific purpose of 
determining the severity of the hypothyroidism, the examining 
VA physician clearly discounted any connection whatsoever 
between the veteran's thyroid disorder and his depression.  
The VA examiner also determined the veteran showed no signs 
of dementia or slowing of thought.

Moreover, also during the May 2002 VA examination, the 
veteran acknowledged that he was not experiencing 
fatigability, cold intolerance, or visual problems.  Further, 
there is currently no objective evidence of record linking 
his weight gain to his hypothyroidism.  And he does not 
currently have bradycardia or any cardiovascular involvement 
from his hypothyroidism.  Although elevated thyroid function 
studies were recorded in recent years, the May 2002 VA 
examination noted that laboratory studies for thyroid 
function were normal.  In any event, even when the level of 
thyroid hormone was elevated, there was no objective evidence 
of accompanying problems of muscle weakness, weight gain or 
mental disturbance referable to the hypothyroidism.

In order to be entitled to a rating higher than 30 percent 
for the hypothyroidism, there must be evidence of muscular 
weakness, mental disturbance, and weight gain.  This, quite 
simply, has not been demonstrated.

For all the foregoing reasons, the claim for a rating greater 
than 30 percent for the hypothyroidism must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


ORDER

An increased rating for hypothyroidism is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

